Citation Nr: 0410559	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as 
due to exposure to Agent Orange and as secondary to diabetes 
mellitus.

2.  Entitlement to service connection for a disorder of the 
prostate, status post transurethral resection of prostate, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a disorder manifested by 
painful joints, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for tumors on the body, to 
include as due to exposure to Agent Orange.

5.  Entitlement to service connection for hypertension, to include 
as due to exposure to Agent Orange and as secondary to diabetes 
mellitus.

6.  Entitlement to service connection for tumors on the vocal 
chords, to include as due to exposure to Agent Orange.

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in relevant part, denied the veteran's claims 
for service connection for the six disorders listed on the cover 
page of this decision.  The veteran filed a timely appeal to these 
adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and duty to 
notify provisions of the Veterans Claims Assistance Act of 2000.
 
2.  The veteran served in Vietnam during the Vietnam Era; as such, 
his exposure to Agent Orange is conceded.

3.  The veteran's glaucoma may not be presumptively service 
connected under the provisions of 38 C.F.R. § 3.309(e).

4.  The veteran has not presented any competent medical evidence 
which indicates that his current glaucoma is related to inservice 
exposure to Agent Orange or any other event of service origin or 
to a service-connected disability.

5.  The veteran has not presented any competent medical evidence 
indicating that he has a current disorder of the prostate, a 
disorder manifested by painful joints, tumors on the body, tumors 
on the vocal chords, or hypertension.


CONCLUSIONS OF LAW

1.  The veteran's glaucoma was not incurred in or aggravated by 
active service, may not be presumed to have been incurred during 
such service, and was not proximately due to, the result of or 
aggravated by his service-connected diabetes mellitus. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2003).

2.  A disorder of the prostate was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).

3. A disorder manifested by painful joints was neither incurred in 
nor aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).

4.  Tumors on the body were neither incurred in nor aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

5.  Hypertension was neither incurred in nor aggravated by the 
veteran's active duty military service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

6.  Tumors on the vocal chords were neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed his 
claim for VA benefits in this case after that date, in May 2002.  
Thus, the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice as 
to the evidence needed to substantiate his service connection 
claims, as well as notice of the specific legal criteria necessary 
to substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decision dated in 
September 2002, in the statement of the case (SOC) issued in April 
2003, and in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to the 
veteran dated in May 2002, the RO provided the veteran with 
detailed information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 U.S.C.A. § 
5103, and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed from 
the veteran versus what evidence VA would attempt to procure.  The 
Board finds, therefore, that such documents are in compliance with 
the VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran further plainly shows 
through his statements and submissions of evidence that he 
understands the nature of the evidence needed to substantiate his 
claims.  As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility of 
VA and the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty to 
inform the veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this time, 
all relevant facts have been properly developed with respect to 
the issues on appeal, and that all relevant evidence necessary for 
an equitable resolution of these issues has been identified and 
obtained.  The evidence of record includes the veteran's service 
medical records, post-service VA outpatient treatment notes, the 
reports of numerous VA examinations, including medical nexus 
opinions, and several personal statements made by the veteran in 
support of his claims.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified the 
veteran of the evidence required to substantiate his claims.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims and 
that additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In order to establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current disability was 
incurred in or aggravated coincident with service in the Armed 
Forces.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  In addition, certain chronic diseases, including 
hypertension, malignant tumors, or non-malignant tumors of the 
brain, spinal cord, or peripheral nerves, may be presumed to have 
been incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition is also compensable under 3.310(a).  
Allen v. Brown, 7 Vet. App. 429, 448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical etiology 
or a medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not competent to 
offer medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
established on the basis of § 3.303(b) if the condition observed 
during service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In analyzing the veteran's claim, the Board initially observes 
that, under the provisions of 38 C.F.R. § 3.309(e) (2003), if a 
veteran was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of § 3.307(d) 
are also satisfied.  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue sarcoma.  
Chloracne, porphyria cutanea tarda, and subacute peripheral 
neuropathy must be manifest within one year after the last 
exposure to a herbicide.  38 C.F.R. § 3.307(a)(6).  The Board 
notes that 38 U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-113, 115 Stat. 976 (2001), eliminates the requirement that 
respiratory cancers manifest within 30 years following service in 
the Republic of Vietnam.  For the purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which he 
or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 (the 
"Vietnam Era").  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).  

Moreover, the Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for the following disorders:  
hepatobiliary cancers; nasopharyngeal cancer; bone and joint 
cancer; breast cancer; cancers of the female reproductive system; 
urinary bladder cancer; renal cancer; testicular cancer; leukemia 
(other than chronic lymphocytic leukemia); abnormal sperm 
parameters and infertility; Parkinson's disease and parkinsonism; 
amyotrophic lateral sclerosis (ALS); chronic persistent peripheral 
neuropathy; lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (other than diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tract tumors; brain tumors; AL amyloidosis (also 
referred to as primary amyloidosis); endometriosis; adverse 
effects on thyroid homeostasis; and, any other condition for which 
the Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-
641 (2003).    

 "Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  VA's General Counsel has 
determined that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been present 
within the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam during 
that period).  See VAOPGCPREC 27-97.  Similarly, in another 
precedent opinion, the VA General Counsel concluded that the term 
"service in Vietnam" does not include service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a 
showing of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Even if an appellant is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation).

I.  Service connection for glaucoma, to include as due to 
exposure to Agent Orange and as secondary to diabetes mellitus

A review of the veteran's service medical records reveals that 
they are negative for any evidence of recorded complaints or 
diagnoses of, or treatment for, glaucoma.

The first post-service evidence of eye problems is found in 
private treatment records dated in February and October 1995, at 
which time the veteran complained of decreased near vision.  At 
the time of the first treatment in February 1995, it appears that 
the veteran underwent an eye examination, but no diagnosis was 
rendered.  However, the veteran was asked about any family history 
of glaucoma.  No diagnosis was noted at the time of the follow-up 
examination in October 1995.

The first mention of glaucoma is found in a May 1998 VA outpatient 
treatment note, at which time the veteran reported a history of, 
among other things, glaucoma.  The first evidence of treatment for 
this disorder is noted in a November 2001 VA ophthalmology note, 
at which time the veteran presented for a glaucoma follow-up.  The 
examiner noted that the veteran had been taking medication for 
this disorder for "4-5 years."  A diabetic fundoscopic eye 
examination was normal.

In July 2001, the veteran underwent a VA Agent Orange examination.  
At that time, the examiner noted in the section reserved for "Past 
Medical History" that the veteran had been diagnosed with glaucoma 
in 1986, although the veteran has since submitted several 
statements noting that this was in error, as the first time he was 
diagnosed with this disorder was in February 1995.  An examination 
of the eyes was not performed at that time.  However, a diagnosis 
of glaucoma was rendered.

In June 2002, the veteran underwent a VA eye examination.  At that 
time, the veteran indicated that he had been first diagnosed as 
having glaucoma "a few years back" by a private doctor, and 
indicated that he used Timmoptic in both eyes twice daily to treat 
this disorder.  Following an ophthalmologic examination, the 
examiner rendered a diagnosis of primary open angle glaucoma with 
cup-disc changes, with no field changes noted on examination.

In February 2003, this VA examiner offered a follow-up opinion to 
his examination report.  At that time, he noted that he had 
reviewed the veteran's claims file in forming his opinion.  This 
examiner's opinion, in full, was as follows:

The etiology of glaucoma is not known.  Diabetes is not considered 
as a cause for glaucoma, however a diabetic condition can 
aggravate the existing glaucoma condition.  The patient was first 
seen in this Eye Clinic sometime in 2002 when he was being treated 
for glaucoma by a private M.D.  The VA chart, both  handwritten 
and CPRs, was reviewed.  There is no evidence that he was 
diagnosed or treated for glaucoma between 1993 and 1995.

In analyzing the veteran's claim, the Board initially notes that 
since the evidence shows that the veteran served in the Republic 
of Vietnam during the Vietnam Era, he is presumed to have been 
exposed to Agent Orange during such service.  However, since 
glaucoma is not included in the listing of disorders which may be 
presumptively linked to Agent Orange exposure in service, actual 
evidence that this disability is related to Agent Orange exposure 
is required in order to establish the veteran's claim.

Following a review of this evidence, the Board finds no evidence 
to support the assertion that the veteran's glaucoma, first shown 
by the evidence in 1995, is related to his military service some 
24 years earlier, to include exposure to Agent Orange.  
Furthermore, the evidence does not show that the veteran's 
glaucoma is related to his service-connected diabetes mellitus.  
On the contrary, the February 2003 VA medical opinion held that 
diabetes was not a cause of glaucoma.  While this opinion did 
state that, generally speaking, diabetes could aggravate existing 
glaucoma, he did not state that such was the case in the veteran's 
situation.  Furthermore, this examiner noted that there was no 
evidence that the veteran was diagnosed with or treated for 
glaucoma at any time between 1993, when he was first diagnosed 
with diabetes, and the time of the first diagnosis of glaucoma in 
1995.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that his 
current glaucoma is related in any way to service, to include 
exposure to Agent Orange while in the military, or to a service-
connected disability.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  However, 
as the veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his current 
disorder.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, Jones 
v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board finds 
that the veteran's contention that his current glaucoma is related 
to his exposure to Agent Orange while in the military and/or was 
caused by his diabetes mellitus cannot be accepted as competent 
evidence of such a nexus, or link.

Accordingly, because the competent medical evidence of record is 
against any connection between the veteran's glaucoma and his 
inservice Agent Orange exposure, or any other incident of service, 
and between his glaucoma and his service-connected diabetes 
mellitus, the preponderance of the evidence is against his claim 
for service connection for glaucoma, as due to exposure to Agent 
Orange, on a direct basis, and as secondarily due to diabetes 
mellitus, and his claim for this benefit must be denied.

II.  Service connection for status post transurethral resection of 
prostate, 
to include as due to exposure to Agent Orange

A review of the veteran's service medical records reveals that 
they are negative for any evidence of recorded complaints or 
diagnoses of, or treatment for, prostate problems.

The first mention of prostate problems is found in the report of a 
VA Agent Orange examination conducted in July 2001, at which time 
the veteran reported a past medical history of a diagnosis of 
benign prostate hypertrophy in 1996.  A prostate examination was 
not performed.  A diagnosis of benign prostate hypertrophy was 
rendered.

At the time of a VA general medical examination in June 2002, the 
examiner noted that the veteran had a prior hospitalization in 
March 2001 for a transurethral resection.  No diagnosis of any 
prostate problem was rendered.

The veteran also underwent a VA genitourinary examination in June 
2002, at which time the veteran's history of a transurethral 
resection of prostate (TURP) in March 2001 was again noted.  The 
veteran denied any recurrent urinary tract infections, lethargy, 
weakness, anorexia, dysuria, hesitancy, incontinency, renal colic, 
bladder stones, nephritis, malignancies, or catheterizations, 
either intermittent or continuous, since the time of the March 
2001 procedure.  The examiner noted that the veteran did not have 
any difficulty in his job as a tugboat captain as a result of 
genitourinary symptoms, as "his symptoms improved with the 
transurethral resection of the prostate."  Physical examination 
and diagnostic and clinical testing revealed no evidence of any 
residuals or genitourinary disease.  The examiner rendered a 
diagnosis of status post TURP.

Following a review of this evidence, the Board determines that the 
preponderance of the evidence indicates that the veteran does not 
currently suffer from a prostate disorder.  On the contrary, the 
March 2001 surgical procedure was noted to have resolved the 
veteran's genitourinary symptoms, and no current residuals were 
found on examination and diagnostic testing.  As a valid service 
connection claim requires medical evidence of a current 
disability, the veteran's claim for service connection for status 
post transurethral resection of prostate, to include as due to 
exposure to Agent Orange, must be denied.  The Court has held that 
"[i]n order for the veteran to be awarded a rating for service-
connected [disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 
(West 1991).  In the absence of proof of a present disability 
there can be no valid claim.").

III.  Entitlement to service connection for a disorder manifested 
by painful joints, 
to include as due to exposure to Agent Orange

A review of the veteran's service medical records reveals that 
they are negative for any evidence of recorded complaints or 
diagnoses of, or treatment for, painful joints.

Similarly, a review of the post-service private and VA outpatient 
treatment notes and VA examination reports also no evidence of 
recorded complaints or diagnoses of, or treatment for, painful 
joints.

The only medical evidence pertaining to this issue is found in the 
report of a VA general medical examination and a VA peripheral 
nerves examination, both conducted in June 2002.  Upon examination 
of the veteran's joints at the time of the VA general medical 
examination, the veteran had a full range of motion in the hips, 
knees and elbows, with no pain, weakness, fatigue, incoordination, 
history of flare-ups, swelling, effusion, tenderness, muscle 
spasm, joint laxity, muscle atrophy, fibrosis or other bony 
residuals, or ankylosis on examination.  The examiner did not 
render a diagnosis of any joint disorders.

At the time of the VA peripheral nerves examination, the examiner 
noted the veteran's complaint of pain in the hip, knee and elbow 
joint bilaterally.  Neurologic examination was normal, and a 
diagnosis of a normal neurological examination was rendered.  The 
examiner also noted that the veteran did not report any symptoms 
suggestive of diabetic neuropathy, and that the neurological 
examination was also not suggestive of diabetic neuropathy.

Following a review of this evidence, the Board determines that the 
preponderance of the evidence indicates that the veteran does not 
currently suffer from a disorder manifested by painful joints.  As 
a valid service connection claim requires medical evidence of a 
current disability, the veteran's claim for service connection for 
a disorder manifested by painful joints, to include as due to 
exposure to Agent Orange, must be denied.  The Court has held that 
"[i]n order for the veteran to be awarded a rating for service-
connected [disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 
(West 1991).  In the absence of proof of a present disability 
there can be no valid claim.").

IV.  Entitlement to service connection for tumors on the body, 
to include as due to exposure to Agent Orange

A review of the veteran's service medical records reveals that 
they are negative for any evidence of recorded complaints or 
diagnoses of, or treatment for, tumors on the body.  

The first mention of skin tumors is found in VA outpatient 
treatment records dated from November 2002 to March 2003, which 
indicate that the veteran underwent the excision of a 4 centimeter 
lipoma on the left forearm in January 2003 and the excision of a 
10 millimeter benign mole from the left temporal scalp in March 
2003.  No complications were noted, and the excision wounds were 
noted to be healing well.  Post-excision pathology reports of the 
removed skin showed no evidence of any malignancy of the left arm 
lipoma or the scalp nevus.

The various VA examinations conducted in July 2001 and June 2002 
did not note any skin disorders or render any relevant diagnoses.

Following a review of this evidence, the Board determines that the 
preponderance of the evidence indicates that the veteran does not 
currently suffer from tumors on the body, or from any current 
residuals from the removal of a benign left arm lesion in January 
2003 and the benign scalp nevus in March 2003.  As a valid service 
connection claim requires medical evidence of a current 
disability, the veteran's claim for service connection for tumors 
on the body, to include as due to exposure to Agent Orange, must 
be denied.  The Court has held that "[i]n order for the veteran to 
be awarded a rating for service-connected [disability], there must 
be evidence both of a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the absence 
of proof of a present disability there can be no valid claim.").

V.  Entitlement to service connection for hypertension, to include 
as due to exposure to Agent Orange and as secondary to diabetes 
mellitus

A review of the veteran's service medical records reveals that 
they are negative for any evidence of recorded complaints or 
diagnoses of, or treatment for, hypertension.  At the time of the 
veteran's examination at service separation, his blood pressure 
was recorded at 118/78.

The first mention of hypertension is found in an August 1998 VA 
outpatient treatment record, and several subsequent VA treatment 
notes again listed this diagnosis.  None of these notes related 
the veteran's hypertension to service some 27 years earlier, to 
include Agent Orange exposure, or to the veteran's diabetes 
mellitus.

In June 2002, the veteran underwent a VA hypertension examination.  
At that time, the veteran's blood pressure was measured at 123/72 
supine, 127/76 sitting, and 120/74 standing.  The veteran reported 
that he had been prescribed medication for hypertension but had 
not yet begun taking it.  Following an examination, the examiner 
rendered a diagnosis of normal blood pressure.

In July 2002, the RO issued a deferred rating decision, noting 
that while the examiner stated that the veteran did not have 
hypertension, VA outpatient treatment notes indicated several 
diagnoses of hypertension.  In addition, the RO observed that the 
examiner had recorded that the veteran had been prescribed 
medication for hypertension.  Therefore, the RO determined that a 
clarification as to the veteran's current diagnosis was needed.

As a result, in August 2002 the veteran underwent an additional VA 
hypertension examination.  At that time, the examiner responded to 
the query about the veteran's hypertension medication by noting 
that the medication which had been prescribed to the veteran in 
late April 2002, Fosinopril, had actually been prescribed in order 
to preserve the veteran's kidney function due to his diabetes 
mellitus.  The examiner explained that while this medication did 
have the effect of preserving the kidney function so that patients 
did not later develop end-stage renal disease, which presented 
itself, among other ways, with hypertension, it had not been 
prescribed for hypertension per se, but for the veteran's kidney 
functioning. 

Secondly, the examiner acknowledged that the veteran had been 
diagnosed with hypertension in 1998.  However, he observed that on 
many different occasions the veteran's blood pressure was in the 
normal range.  The examiner noted that the veteran's blood 
pressure reading on 10/11/01 was 120/67, on 11/6/01 it was 138/78, 
on 1/29/02 it was 148/86, which were all essentially within the 
normal range.  The examiner acknowledged that the 1/29/02 reading 
was barely above normal, which technically equated to hypertension 
at the time of that reading.  However, the examiner stated that, 
per his examination, the veteran did not currently have 
hypertension.

Following a review of this evidence, the Board determines that the 
preponderance of the evidence indicates that the veteran does not 
currently suffer from hypertension.  As a valid service connection 
claim requires medical evidence of a current disability, the 
veteran's claim for service connection for hypertension, to 
include as due to exposure to Agent Orange and as secondary to 
diabetes mellitus, must be denied.  The Court has held that "[i]n 
order for the veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-connected 
disease or injury and a present disability which is attributable 
to such disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110 (West 1991).  In 
the absence of proof of a present disability there can be no valid 
claim.").

VI.  Entitlement to service connection for tumors on the vocal 
chords, 
to include as due to exposure to Agent Orange

A review of the veteran's service medical records reveals that 
they are negative for any evidence of recorded complaints or 
diagnoses of, or treatment for, tumors of the vocal chords.

A review of the post-service medical evidence reveals that both VA 
outpatient treatment notes and several of the VA examination 
reports note that the veteran underwent the surgical removal of a 
non-malignant tumor of the vocal chords in 1986.  A VA progress 
note dated in November 2001 indicates that the veteran had a 
follow-up examination for this surgery, noting fears, particularly 
by the veteran's wife, that this could have been caused by 
exposure to Agent Orange.  The veteran stated that he perceived no 
current problems relating to this procedure, but his wife stated 
that at times when he talked to her on the telephone his voice 
sounded hoarse.  Examination was normal, and a diagnosis of a 
benign head and neck examination was rendered.  He noted that the 
veteran's wife was going to send him a copy of the pathology 
report from the original 1986 surgery.  

A follow-up note by the examiner one week later indicated that 
chest x-rays had come back negative for any nodular lesions.  He 
noted that the veteran's wife had not yet sent him the pathology 
report.  

In January 2002, the VA examiner conducted a follow-up 
examination.  He noted that he had not received the pathology 
report from the surgeon who had performed the 1986 procedure, but 
noted that the fact that the veteran had quit smoking at the time 
of this procedure, and the fact that he had had no symptoms since 
the time of the procedure, both led him to believe that the lesion 
had been either entirely removed or was benign.  He noted that the 
veteran's wife again asked about Agent Orange, and remarked that 
she appeared to believe that examination would reveal some 
connection.  Examination was again entirely normal, and a 
diagnosis of  "No evidence of disease" was rendered.  The examiner 
noted that follow-up x-rays were also normal.  The veteran was 
advised to return if any problems developed.

Following a review of this evidence, the Board determines that the 
preponderance of the evidence indicates that the veteran does not 
currently suffer from a tumor of the vocal chords, or from any 
current residuals from the removal of a benign vocal chord lesion 
in 1986.  As a valid service connection claim requires medical 
evidence of a current disability, the veteran's claim for service 
connection for tumors on the vocal chords, to include as due to 
exposure to Agent Orange, must be denied.  The Court has held that 
"[i]n order for the veteran to be awarded a rating for service-
connected [disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 
(West 1991).  In the absence of proof of a present disability 
there can be no valid claim.").


ORDER

Service connection for glaucoma, to include as due to exposure to 
Agent Orange and as secondary to diabetes mellitus, is denied.

Service connection for status post transurethral resection of 
prostate, to include as due to exposure to Agent Orange, is 
denied.

Service connection for a disorder manifested by painful joints, to 
include as due to exposure to Agent Orange, is denied.

Service connection for tumors on the body, to include as due to 
exposure to Agent Orange, is denied.

Service connection for hypertension, to include as due to exposure 
to Agent Orange and as secondary to diabetes mellitus, is denied.

Service connection for tumors on the vocal chords, to include as 
due to exposure to Agent Orange, is denied.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



